                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


    UNITED STATES OF AMERICA,                     )
                                                  )
                         Plaintiff,               )
                                                  )
    vs.                                           )    Case No. 16–cr-30079-SMY
                                                  )
                                                  )
    OMARR D. TEAGUE,                              )
                                                  )
                         Defendant.               )

    SENTENCING OPINION AND STATEMENT OF REASONS PURSUANT TO 18 U.S.C.
                                § 3553(c)

          This matter is before the Court on remand from the Seventh Circuit Court of Appeals for

resentencing of Defendant Omarr Teague. This Sentencing Opinion supplements the Court’s

findings made on the record during Defendant’s resentencing hearing on April 26, 2018.

                                        INTRODUCTION

          On June 22, 2016, a single-count Indictment was returned against Teague. (Doc. 1).

Count 1 charged that on or about May 23, 2016, Teague, a convicted felon, possessed a .22

caliber revolver. (Id.). On October 27, 2016, absent a plea agreement, Teague pled guilty.

(Doc. 29).

          Teague was sentenced to 21 months of imprisonment, two years of supervised release, a

$150 fine and $100 special assessment on March 7, 2017. (Docs. 48 and 53). The terms of

imprisonment and supervised release were within the range of sentences advised by the United

States Sentencing Commission Guidelines (“Guidelines”) as interpreted by the United States

Probation Office. (First Amended Presentence Investigation Report, Doc. 37 at ¶¶ 59 and 61).

          The United States appealed (Doc. 57), and on March 30, 2018, the Seventh Circuit

vacated the sentence and remanded the case to this Court for resentencing, finding that the


                                            Page 1 of 11 
 
calculation of the base offense level should have counted Teague’s prior conviction as a “crime

of violence.” (Doc. 71-1). In the meantime, Teague had completed his term of imprisonment

under the original sentence and had been placed on supervised release on December 1, 2017.

(Doc. 74).

        The United States Probation Office prepared an updated PSR prior to the resentencing

hearing. (Doc. 74). As accepted by the Court, the updated PSR sets forth the following facts

relevant to the offense conduct: Teague was arrested after police responded to a call that a man

walked up to a group of two women and another man (identified as “D.H.”), brandished a

firearm and told D.H. to follow him. (Doc. 74 at ¶ 9). Teague then allegedly questioned D.H.

about rumors the latter was allegedly circulating about Teague’s sexuality. (Id. at ¶ 11). Teague

admitted that he questioned D.H., but denied possessing or brandishing a gun during the incident.

(Id. at ¶ 12). Teague’s girlfriend, who was present during the questioning, stated that she did not

see him in possession of a gun. (Id. at 11). When police arrived at Teague’s apartment,

however, they found a .22 caliber pistol in a plastic bag in a paint can during a consensual

search. (Id. at ¶ 10). Teague stated he had found the gun four days earlier while at work and did

not call the police for fear of getting in trouble as a convicted felon, and had not touched the gun

since placing it in the paint can at that time. (Id. at ¶ 12).

        Teague’s prior conviction was for Second Degree Murder in Cook County, Illinois on

September 12, 2002. (Id. at ¶¶ 1, 8 and 32). Teague pled guilty to stabbing his brother Lorenzo

during a verbal and physical fight between the brothers, in response to Lorenzo hitting Teague’s

girlfriend in the face. (Id. at ¶ 32). Teague’s only other prior conviction was for battery at age

17; he pled guilty and received one year of court supervision. (Id. at ¶ 31). He successfully

completed that term of supervision. (Id.).

        Teague was physically abused by his stepfather growing up, including daily whippings


                                              Page 2 of 11 
 
with a belt while nude. (Id. at ¶ 42). He grew up in an area of Chicago with high gang activity

and reported being forced to join at 15 after being beaten by members of the Gangster Disciples,

although he left the gang at 17. (Id. at ¶ 43). He has two children, one in her twenties and one

under the age of five. (Id. at ¶ 45). He is active in church, having become a licensed minister

with the Ambassadors of Christ Church. (Id. at ¶ 54).

       Pursuant to the Seventh Circuit’s Opinion and direction, Probation determined that

Teague’s Base Offense Level was 20 and that a 4-level Specific Offense Characteristics

enhancement applied because the firearm at issue was possessed while committing the felony of

unlawful restraint. (Id. at ¶¶ 19 and 20). Probation then applied a 3-level total reduction for

Teague’s acceptance of responsibility, yielding a Total Offense Level of 21. (Id. at ¶¶ 26-28).

With a Criminal History Category of II, the calculated Guidelines range was 41-51 months for

imprisonment, 1-3 years for supervised release, a fine range of $15,000 to $150,000, and costs of

prosecution. (Id. at ¶¶ 63, 65, 67, 69 and 70).

                                     RESENTENCING HEARING

       At the resentencing hearing, the Government acknowledged that Teague had been doing

well on supervised release, and noted that Teague had a large number of supporters at each of the

sentencing hearings.     It argued however that the specific circumstances of the offense

demonstrated that Teague has a serious character flaw, in that he chose to deal with the perceived

slight against his sexuality by confronting the alleged source of the rumors with a loaded gun.

The Government also emphasized the seriousness of the crime and the need to promote respect

for the law. It argued for a term of imprisonment of 41 months, the low end of Guideline range.

       Defendant’s counsel emphasized the progress Teague had made since he had been

charged in the case. He noted that Teague had been released from the Bureau of Prisons for

nearly six months and was fully compliant with the terms of his supervised release. He argued


                                            Page 3 of 11 
 
that sending Teague back to prison after six months of release would undermine the progress he

had made in putting his life back together, including the loss of Teague’s full-time employment

for PFP Properties, helping maintain and remodel rental properties. In his allocution, Teague

testified that he knows prison is a dangerous place to be and that he appreciates the need to do

everything he could not to go back. Teague asked that he not be sentenced to additional time in

prison.

          Based on the PSR, oral arguments made by counsel, Teague’s allocution, and my

consideration of the 18 U.S.C. § 3553(a) factors, I sentenced Teague to a below-Guidelines term

of imprisonment of time served (essentially reimposing the 21 month sentence previously

pronounced), three years of supervised release (an increase of one year over the previous

sentence), a $150 fine and a $100 special assessment. I also reimposed the previous special

conditions and added an additional special condition requiring Teague to participate in mental

health services to help him control any future emotional volatility.

                                      LEGAL ANALYSIS

                                         Legal Standard

          In 2005, the United States Supreme Court held that the United States Sentencing

Commission’s Guidelines were “effectively advisory.” United States v. Booker, 543 U.S. 220,

245 (2005). The Court later clarified that the Guidelines are “advisory only.” Kimbrough v.

United States, 552 U.S. 85, 91 (2007).         That said, “a district judge must give serious

consideration to the extent of any departure from the Guidelines and must explain her conclusion

that an unusually lenient or an unusually harsh sentence is appropriate in a particular case with

sufficient justifications.” United States v. Henshaw, 880 F.3d 392, 396 (7th Cir. 2018) (quoting

Gall v. United States, 552 U.S. 38, 46 (2007)). “[A] major departure should be supported by a

more significant justification than a minor one.” Gall at 50.


                                            Page 4 of 11 
 
       The process for determining an appropriate sentence is relatively simple, though not

always straightforward:

       First, a district court should begin all sentencing proceedings by correctly
       calculating the applicable Guidelines range.... [T]he Guidelines should be the
       starting point and the initial benchmark. The district court must then consider the
       arguments of the parties and the factors set forth in § 3553(a). When determining
       a sentence, the court must make an individualized assessment based on the facts
       presented. If [it] decides that an outside-Guidelines sentence is warranted, [it]
       must consider the extent of the deviation and ensure that the justification is
       sufficiently compelling to support the degree of the variance. Finally, [a]fter
       settling on the appropriate sentence, [the court] must adequately explain the
       chosen sentence to allow for meaningful appellate review and to promote the
       perception of fair sentencing.

United States v. Pankow, 884 F.3d 785, 793 (7th Cir. 2018) (citing Gall, 552 U.S. at 50-51 and

Peugh v. United States, 569 U.S. 530 (2013)) (internal quotation marks omitted). At the heart of

the sentencing process is consideration of the Section 3553(a) factors, which include:

       (1)     the nature and circumstances of the offense and the history and characteristics of
               the defendant;

       (2)     the need for the sentence imposed—

               (A)    to reflect the seriousness of the offense, to promote respect for the law,
                      and to provide just punishment for the offense;
               (B)    to afford adequate deterrence to criminal conduct;
               (C)    to protect the public from further crimes of the defendant; and
               (D)    to provide the defendant with needed educational or vocational training,
                      medical care, or other correctional treatment in the most effective manner;

       (3)     the kinds of sentences available;

       (4)     the kinds of sentence and the sentencing range established for--
               (A)     the applicable category of offense committed by the applicable category of
                      defendant as set forth in the guidelines….

       (5)     any pertinent policy statement;
               (A)    issued by the Sentencing Commission….;

       (6)     the need to avoid unwarranted sentence disparities among defendants with similar
               records who have been found guilty of similar conduct; and

       (7)     the need to provide restitution to any victims of the offense.


                                            Page 5 of 11 
 
18 U.S.C. § 3553(a).

       In assessing how the various statutory sentencing factors apply to an individual

defendant, the Court “may not presume that the Guidelines range is reasonable.” Nelson v.

United States, 555 U.S. 350, 352 (2009) (quoting Gall 552 U.S. at 50). Similarly, a sentence

outside the Guidelines range “must not be presumed unreasonable.” United States v. McIlrath,

512 F.3d 421, 426 (7th Cir. 2008).

                                         Sentencing Methodology

       Consistent with the above-referenced principles, I began by determining the applicable

Guidelines range. I agreed with Probation’s calculations, finding that they were accurate and in

accordance with the Seventh Circuit’s mandate. I then considered whether any departures

pursuant to the Guidelines were available and appropriate, and determined that no departure was

warranted. Finally, I considered whether to vary from the Guidelines range based on my

independent obligation to apply the 18 U.S.C. § 3553(a) factors.

                                          Section 3553(a) Analysis

       Section 3553(a) directs a sentencing court to “impose a sentence sufficient, but not

greater than necessary” to comply with the purposes of sentencing including, to reflect the

seriousness of the crime, to promote respect for the law, to provide just punishment, to deter

criminal conduct, to protect the public from future crimes by the defendant, and to promote

rehabilitation. United States v. Jackson, 537 F. Supp. 2d 990, 991 (E.D. Wis. 2008). The

remaining 3553(a) factors aid courts in making this determination, and are largely discussed

above (i.e. nature of offense, defendant characteristics, etc.).

       A sentence is reasonable if the Court “gives meaningful consideration to the factors

enumerated in 18 U.S.C. § 3553(a), including the advisory sentencing guidelines, and arrives at a

sentence that is objectively reasonable in light of the statutory factors and the individual


                                             Page 6 of 11 
 
circumstances of the case.” United States v. Boroczk, 705 F.3d 616, 623 (7th Cir. 2013) (quoting

United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)).           Sentencing judges “have

discretion over how much weight to give a particular factor. While the weighing must fall

‘within the bounds of reason,’ those bounds ‘are wide.’ ” Boroczk at 624 (quoting United States

v. Reibel, 688 F.3d 868, 872 (7th Cir. 2012)).

                                      Specific and General Deterrence

       The concept of general deterrence is premised on an assumption that imposing an

appropriate sentence will dissuade others from committing similar crimes. The purpose of

specific deterrence is the prevention of future harm to the public by the defendant, without

reference to the mechanism for achieving it. I find that the goals of specific and general

deterrence will not be appreciably advanced in this case by an additional term of incarceration.

       First, additional prison time will not make Teague less likely to reoffend than

rehabilitation. While incarceration may deter a given offender from committing future crimes

and obviously incapacitates him during his prison time, it is not the only route to the goal.

Rehabilitation can also prevent reoffending and recidivism. As the Seventh Circuit noted in

United States v. Robertson, 662 F.3d 871 (7th Cir. 2011), “self-motivated rehabilitation lends

strong support to the conclusion that imprisonment is not necessary to deter a defendant from

engaging in future criminal conduct or to protect the public from his future criminal acts.”

Robertson, 662 F.3d at 878 (quoting Gall). Teague has demonstrated a sincere desire to turn his

life around. He has built a robust support system and has made significant progress in creating a

productive life in the outside world. In his allocution, Teague emphasized his appreciation that

prison is a dangerous place and that he needs to do everything in his power to avoid going back.

More time in prison is not going to strengthen his resolve. The additional year of supervised

release and the added special condition for mental health counseling will do more to prevent


                                           Page 7 of 11 
 
Teague’s volatility from ruining his and others lives than additional months of incarceration

under the circumstances.

       As to general deterrence, it is difficult to see how an additional 20 or more months of

incarceration would significantly deter others from committing a similar crime. The Seventh

Circuit has recognized that the importance and effectiveness of general deterrence varies

depending on the type of crime. See United States v. Brown, 880 F.3d 399, 405 (7th Cir. 2018).

Here, the value of general deterrence on this type of crime is debatable. Possession of a firearm

by a felon is a matter of affirmative choice. As opposed to the simple fact that Teague possessed

a firearm, the Government emphasized the circumstances surrounding the situation, including

Teague’s volatility.     Those overall circumstances suggest that rational and measured

consideration played little part in it. As such, I found the general deterrent impact of a longer

prison sentence is outweighed by considerations of specific deterrence and rehabilitation.

       Just Punishment, Promotion of Respect for the Law and Seriousness of the Crime

        “Punishment is justified under one or more of three principal rationales: rehabilitation,

deterrence, and retribution. It is the last of these, retribution, that most often can contradict the

law's own ends.” Kennedy v. Louisiana, 554 U.S. 407, 420 as modified (Oct. 1, 2008), opinion

modified on denial of reh'g, 554 U.S. 945 (2008) (quotation omitted). “Retribution is no longer

the dominant objective of the criminal law. Reformation and rehabilitation of offenders have

become important goals of criminal jurisprudence.” Williams v. People of State of N.Y., 337 U.S.

241, 248 (1949).

       Supervised release, coupled with the appropriate conditions, “can have a significant

impact on both [the offender] and society...Often these conditions comprehensively regulate

significant facets of their day-to-day lives...They may become subject to frequent searches by

government officials, as well as to mandatory counseling sessions with a caseworker or


                                            Page 8 of 11 
 
psychotherapist.” Gall, 552 U.S. 38, 47 n. 4 (2007) (quotation omitted). While certainly not as

harsh as additional imprisonment, extending Teague’s supervised release by 50% is by no means

an easy punishment.

       Teague’s crime was serious.       Regardless of whether his conduct was the result of

emotional volatility, he possessed a firearm and created a very dangerous situation by using it to

threaten and coerce the subject of his anger. That said, he has already served a significant stretch

in prison for this crime. The need to add to his sentence to satisfy the concepts of retribution and

promoting respect for the law are outweighed in this case by the goals of rehabilitation and

specific deterrence.

                                            Sentence Disparities

       I have also considered the need to avoid unwarranted sentence disparities among

Defendants with similar records who have been found guilty of similar conduct. Other than the

advisory Guidelines range, there is no evidence before the Court regarding the type of sentences

Defendants with similar records who have been found guilty of similar conduct have received.

The Government asserts that following the Guidelines represents the “best way to curtail

unwarranted disparities[,]” as they “are designed to treat similar offenses and offenders

similarly.” (Doc. 41 at 6) (quoting United States v. Bartlett, 567 F.3d 901, 908 (7th Cir. 2009)).

However, the “best way” is not the only way. Otherwise, the Guidelines would cease to be

advisory and would become mandatory again. Moreover, to be a meaningful factor in this case,

disparity must be measured by reference to other offenders who not only have similar mitigating

factors and aggravating factors, but who also have similarly demonstrated post-release

rehabilitative efforts. In that vein, if another individual was before the Court with the same

record, same background and a similar rehabilitation effort, I would be hard-pressed to impose a

different sentence.     Obviously, by employing the term “unwarranted,” the Guidelines


                                            Page 9 of 11 
 
contemplate some disparity in sentencing when, as here, it is warranted and justified.

                                                Rehabilitation

       In Pepper v. United States, 562 U.S. 476, 504-505 (2011), the Supreme Court held that

on a general remand for resentencing, a district court “may consider evidence of a defendant's

postsentencing rehabilitation at resentencing and such evidence may, in appropriate cases,

support a downward variance from the advisory Guidelines range.” This is such a case.

       Normally, determining what type disposition best serves the objectives of sentencing

involves primarily educated guesswork. A sentencing judge relies heavily on the hard work of

the probation officer in setting forth the Guidelines and calculations, and detailing the offender’s

criminal and personal history, education, substance abuse or mental health issues, and other

relevant factors in the PSR. The judge must then take this information and apply his or her own

experience, judgment and discretion to determine what sentence best achieves the applicable

sentencing goals. In many cases, the only opportunity for offenders to access rehabilitative

services such as GED programs, substance abuse/psychological counseling and job training, is in

the prison context.

       In some cases, imprisonment would actually be detrimental to the rehabilitation process.

Such is the case here, where Teague served his original prison term and upon release has made

significant strides toward establishing a normal, stable, law-abiding life. An additional term of

imprisonment would serve to derail much of the progress Teague has made. Further, Teague’s

access to rehabilitative programs and resources would not be appreciably improved by putting

him back in prison. The programs available to inmates that would significantly aid Teague –

mental health services and a program to help him get his GED – are also available outside prison

walls. Because Teague has demonstrated a commitment to bettering himself in the outside

world, I am satisfied that making participation in such programs a condition of supervised


                                           Page 10 of 11 
 
release is sufficient to ensure his participation.

        Under these unique circumstances, I found that an extended term of supervised release

with appropriate conditions would do more to advance the goal of rehabilitation than an

additional term of incarceration. This conclusion is bolstered by the fact that Teague has already

made significant progress while on supervised release. While judges are typically relegated to

imposing sentences while staring into a crystal ball, this Court has the unusual benefit of

knowing how Teague has comported himself while on supervised release. In doing so, he has

demonstrated that a sentence of time served with extended supervised release is sufficient and

appropriate to accomplish the sentencing goal of rehabilitation.

                                               CONCLUSION

        I am aware the sentence I am imposing represents a significant variance from the range of

punishments suggested by the Guidelines. I do not do so lightly. However, I am persuaded that

on balance, a sentence of additional incarceration to match the Guidelines range would be greater

than necessary to serve the goals of sentencing as set forth in 18 U.S.C. § 3553(a).


        IT IS SO ORDERED.

        DATED: November 20, 2018


                                                       s/ Staci M. Yandle
                                                       STACI M. YANDLE
                                                       United States District Judge




                                             Page 11 of 11 
 
